******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
MARY MARGARET FARREN v. J. MICHAEL FARREN
               (AC 37079)
               (AC 37080)
                   Beach, Alvord and Keller, Js.
     Argued September 9—officially released, December 29, 2015

   (Appeal from Superior Court, judicial district of
          Stamford-Norwalk, Genuario, J.)
  Ryan C. McKeen, with whom were Allison M. McKeen
and, on the brief, J. Michael Farren, self-represented,
for the appellant (defendant) in AC 37079.
  Allison M. McKeen, with whom was Ryan C. McKeen,
for the appellant (defendant) in AC 37080.
  Ernest F. Teitell, with whom were Marco A. Allocca
and, on the brief, Paul A. Slager, for the appellee
(plaintiff).
                          Opinion

   BEACH, J. For the purposes of General Statutes § 52-
2121 and Practice Book § 17-43,2 an involuntary commit-
ment, on the surface, would seem to constitute reason-
able cause for absence from trial and to warrant the
granting of a motion to open a default judgment. The
facts of the present case, however, are not ordinary. The
issue in the present matter is not whether an involuntary
commitment may be reasonable cause for a party’s
absence at trial but whether an involuntary commitment
must constitute reasonable cause, even where the trial
court suspects that the absentee party orchestrated his
own involuntary commitment after years of dilatory
tactics. We conclude that an involuntary commitment
does not necessarily constitute reasonable cause, and
the trial court is not required to find reasonable cause
from an involuntary commitment standing alone.
   This decision concerns two appeals, AC 37079 and
AC 37080, arising from the same underlying case, a civil
action for money damages. In AC 37079, the defendant,
J. Michael Farren, appeals from the trial court’s denial
of his motion to open the default judgment entered
against him, contending that the denial was an abuse
of discretion. In AC 37080, the defendant appeals from
the default judgment itself. He claims that the trial
court’s rulings violated various constitutional rights,
including the equal protection and due process guaran-
tees of the federal and state constitutions and the sixth
amendment of the federal constitution. We do not agree
with the defendant’s claims in either of his appeals.
   The relevant facts and procedural history of these
appeals are as follows. On the evening of January 6,
2010, the defendant and the plaintiff, Mary Margaret
Farren, both lawyers, were at their home in New
Canaan. The defendant and the plaintiff had been mar-
ried for twelve years and had two young daughters. The
plaintiff recently had served a complaint seeking to
dissolve the parties’ marriage. The parties met in their
home to discuss the action, which the plaintiff refused
to withdraw, despite the defendant’s request that she
do so. That night, the defendant physically assaulted
the plaintiff with his hands, fists, and a flashlight, and
said that he was going to kill her. The plaintiff lost
consciousness from repeated blows to her head. When
she regained consciousness, the defendant continued
to hit her and attempted to strangle her. He also pulled
out large amounts of her hair. Ultimately, the plaintiff
and the children managed to escape from the defendant
and to flee the home. Shortly after these events, and
in addition to the marital dissolution action, the plaintiff
initiated this civil action against the defendant to com-
pensate her for the injuries that she suffered.3 The state
also filed criminal charges against the defendant.
  The civil trial was originally scheduled to begin on
January 10, 2012. Significant delays resulted when the
defendant repeatedly moved for continuances,
instructed his counsel to withdraw,4 and moved to trans-
fer the case to another judicial district. On December
2, 2013, the day before voir dire was to begin, the court
denied yet another of the defendant’s motions for a
continuance. The defendant warned that, ‘‘I am cur-
rently under psychiatric treatment, and I really need to
get a session in this week. . . . I really need that time.
. . . I may not be able to be here . . . .’’ The court
reassured the defendant that it would try to accommo-
date his ‘‘interests.’’ Jury selection began the following
day, on December 3, 2013, and it concluded by the end
of the day on December 5, 2013. Evidence was to begin
on Monday, December 9, 2013.
   At 4:07 p.m., on Sunday, December 8, 2013, the defen-
dant sent an e-mail to the court reading: ‘‘I’m in Hartford
Hospital for treatment. Under the circumstances, travel
to Stamford is impossible. Mike Farren.’’ On the morn-
ing of December 9, 2013, a court officer replied to the
e-mail, advising the defendant to provide the court with
a letter from his treating physician that included the
reason for the hospitalization and its anticipated dura-
tion. The court briefly recessed to provide the defendant
an opportunity to reply to the e-mail. By the conclusion
of the recess, however, the defendant had not replied.
The plaintiff moved for the entry of a default judgment.
The trial court took the motion under advisement and
continued the trial until the following morning.
   The following morning, the trial court still had not
received further communication from the defendant.
The court then granted the motion for default, citing
several reasons: the case had been continued multiple
times while pending for almost four years, the jury
had been selected, and the trial court had given the
defendant an opportunity to provide medical documen-
tation to avoid the entry of default. In entering the
default, the trial court also stated that ‘‘the court may
wish to vacate . . . the default, and may allow the
defendant to participate in the balance of the trial, or
it may make other rulings’’ should the defendant arrive
during the hearing in damages stage. The trial then
continued as a hearing in damages. See Practice Book
§17-33 (a)
   On December 11, 2013, during the hearing in dam-
ages, the court received a letter on letterhead of the
Institute of Living, a division of Hartford Hospital. The
letter appeared to be signed by a clinician and read:
‘‘Please be advised that John Farren . . . was admitted
to the hospital on 12/08/2013. The discharge date has
yet to be determined.’’ The trial court had no additional
information regarding the defendant’s status. The plain-
tiff continued to present evidence in the case. At the
conclusion of the plaintiff’s evidence, on December 17,
2013, the jury reached a verdict in the amount of $28.6
million in favor of the plaintiff. The court rendered
judgment in accordance with the verdict and extended
the time to file posttrial motions until January 31, 2014.
   The defendant filed a motion to open the judgment
on January 31, 2014. In his motion, the defendant stated
that he had been absent because on December 8, 2013—
the day before trial—he was involuntarily committed
to the Institute of Living for fifteen days pursuant to
an emergency certificate. He stated that during this
period of commitment, he had not been permitted to
communicate with the court. The defendant attached
the following documents in support of his motion: (1)
a physician’s emergency certificate dated December 8,
2013, at 11:15 p.m.; (2) Institute of Living’s application
for the involuntary commitment of the defendant as a
person with psychiatric disabilities; (3) a letter dated
December 17, 2013, that was addressed to the Stamford
Superior Court—where the defendant’s criminal case
was pending—that notified the court that the defendant
‘‘was admitted to the hospital on 12/08/2013 for treat-
ment of severe depression. We are not prepared to
discharge him at this time’’; and (4) a decree of the
Hartford Probate Court dated December 26, 2013, deny-
ing the Institute of Living’s application for involuntary
commitment. The plaintiff objected to the motion, pro-
testing that the defendant orchestrated his hospitaliza-
tion and emergency commitment to delay the trial.
   At a preliminary hearing on the motion, the court
found that the seriousness of the defendant’s alleged
reason for his unavailability and the plaintiff’s objection
warranted the court’s entry of a scheduling order pro-
viding for expedited discovery, the filing of exhibits and
lists of witnesses by both parties, and an evidentiary
hearing. The defendant responded by filing objections
to the discovery of Probate Court records, his medical
records, and his medical providers. The court sustained
the objections.
   At the evidentiary hearing on May 6, 2014, the defen-
dant did not present any witnesses. His evidence con-
sisted only of the four documents that had been
attached to his motion to open, the motion itself, and
a copy of General Statutes § 17a-500, which relates to
commitment under an emergency certificate. The plain-
tiff did not present any evidence.
  When the evidentiary hearing concluded, the court
denied the defendant’s motion to open the judgment,
stating: ‘‘The truth is that this court simply does not
know whether or not the defendant orchestrated his
involuntary commitment . . . in order to delay the trial
of his civil action.’’ The court found that the defendant
did not meet his burden to show reasonable cause for
missing the trial because he did not testify; he did not
call his sister to testify, the person who, according to
the emergency certificate, had requested his commit-
ment; he did not call any of his doctors to testify; and
he did not allow any discovery of his medical records,
the disclosure of the transcript and exhibits from the
Probate Court proceeding in which the Probate Court
denied the Institute of Living’s application for the invol-
untary commitment of the defendant, or any other medi-
cal information.
  The defendant appealed from the denial of his motion
to open in AC 37079, and he appealed from the entry
of the default judgment in AC 37080.
                             I
                        AC 37079
   In his first appeal, AC 37079, the defendant claims
that the court abused its discretion when it denied his
motion to open the default judgment. The defendant
essentially claims that the court: (1) misunderstood the
law governing involuntary commitment in that it failed
to conclude that his involuntary commitment to the
Institute of Living was reasonable cause for not
attending the trial, (2) erred when it ignored the conclu-
sions of medical and psychiatric professionals and
instead substituted its own lay observations and, relat-
edly, did not give proper weight to the evidence of his
commitment, (3) did not provide him an opportunity
to clarify, to supplement, or to certify the documents
accepted by the trial court as evidence, and (4) improp-
erly created a unique and unlawful burden of proof for
parties with mental or psychiatric disabilities. We do
not agree.
   We review the trial court’s denial of the defendant’s
motion to open for an abuse of discretion. ‘‘A motion
to open and vacate a judgment . . . is addressed to
the [trial] court’s discretion, and the action of the trial
court will not be disturbed on appeal unless it acted
unreasonably and in clear abuse of its discretion. . . .
In determining whether the trial court abused its discre-
tion, this court must make every reasonable presump-
tion in favor of its action. . . . The manner in which
[this] discretion is exercised will not be disturbed so
long as the court could reasonably conclude as it did.’’
(Internal quotation marks omitted.) Dziedzic v. Pine
Island Marina, LLC, 143 Conn. App. 644, 651–52, 72
A.3d 406 (2013), quoting Walton v. New Hartford, 223
Conn. 155, 169–70, 612 A.2d 1153 (1992).
   A trial court’s determination of whether to grant a
motion to open judgment is informed by § 52-212. To
obtain relief under § 52-212, the moving party must
make a two part showing that: ‘‘(1) a good defense
existed at the time an adverse judgment was rendered;
and (2) the defense was not at that time raised by
reason of mistake, accident or other reasonable cause.’’
(Internal quotation marks omitted.) Pachaug Marina &
Campground Assn., Inc. v. Pease, 149 Conn. App. 489,
493, 89 A.3d 423 (2014); see also Practice Book § 17-
43; Berzins v. Berzins, 105 Conn. App. 648, 651–52, 938
A.2d 1281, cert. denied, 289 Conn. 932, 958 A.2d 156
(2008). The movant has the burden of satisfying each
of these two requirements. Costello v. Hartford Insti-
tute of Accounting, Inc., 193 Conn. 160, 167, 475 A.2d
310 (1984). The failure to satisfy either requirement is
fatal to the motion to open. Dziedzic v. Pine Island
Marina, LLC, supra, 143 Conn. App. 652.
   In the present matter, the court engaged in this two
part inquiry when it considered the defendant’s motion.
It concluded that the defendant satisfied the first
requirement by showing that he had a defense, in part,
to the plaintiff’s claim of damages.5 As to the second
requirement, the court concluded that the defendant did
not meet his burden of showing that he had reasonable
cause for his absence from the trial. On the basis of
the record before us, we conclude that the court did
not abuse its discretion when it rendered its decision
denying the defendant’s motion to open the judgment.
We shall consider the defendant’s four claims in turn.
                             A
   First, the defendant claims that the court misunder-
stood the law governing involuntary commitment by
not finding that an involuntary commitment, standing
alone, was reasonable cause for not attending the trial.
The defendant refers to General Statutes § 17a-502,
which provides in subsection (a) that before a person
can be involuntarily committed under an emergency
certificate, a physician must conclude that the person
has ‘‘psychiatric disabilities and is dangerous to himself
or others . . . and is in need of immediate care and
treatment . . . .’’ Subsection (b) provides in relevant
part that ‘‘[a]ny person admitted and detained . . .
shall be examined by a physician specializing in psychia-
try not later than forty-eight hours after admission.’’
General Statutes § 17a-502 (b). The defendant argues
that the fact that he was involuntarily committed pursu-
ant to § 17a-502 was itself reasonable cause for his
absence because, by operation of law, he was unable
to attend the trial.
   Neither the court nor the plaintiff appeared to dispute
that the defendant was involuntarily committed at the
Institute of Living for the duration of the trial. The court
did not find in its memorandum of decision on the
defendant’s motion to open that such commitment, by
itself, was necessarily sufficient to prove that the defen-
dant had reasonable cause for missing the trial. Instead,
the court, in its discretion, decided that in light of the
defendant’s previous attempts to delay the trial, the
involuntary commitment could constitute reasonable
cause only if it was the result of bona fide mental health
or medical issues, whereas ‘‘if the defendant intention-
ally feigned symptoms to cause his involuntary commit-
ment, that would not constitute reasonable cause.’’
  At the evidentiary hearing, the defendant offered
scant evidence of a bona fide mental health emergency.
He exercised his right to protect from disclosure evi-
dence—medical records, doctors’ names and qualifica-
tions, notes from psychiatric sessions—that might have
helped to demonstrate that he had suffered a bona fide
medical emergency the night before the trial. Although
the defendant was within his right to block the disclo-
sure of his medical information, this choice left the
court with little probative evidence by which to deter-
mine whether a bona fide medical emergency had
occurred. None of the documentary evidence that the
defendant did offer at the hearing was certified or
authenticated. Nevertheless, the court gave the defen-
dant latitude and admitted the defendant’s exhibits. The
court did not find the evidence illuminating, although
it noted that the emergency certificate was the most
significant. The court was not persuaded by this docu-
ment, however, because ‘‘the content of the emergency
certificate is based almost entirely on the . . . out-of-
court statements made by the defendant . . . .’’
  On appeal, the defendant argues that he did not need
to present additional evidence to prove a bona fide
medical emergency because he could not have been
committed had not the medical staff at the Institute of
Living thought he was suicidal and a hazard to himself.
The commitment, he argued, should have been viewed
as conclusive of reasonable cause. Without additional
evidence, however, the trial court had no information
about the staff, their qualifications, whether the man-
dates of § 17a-502 were followed, whether the defen-
dant underwent the obligatory examination forty-eight
hours after he was admitted, or whether his doctors
based their decision to commit him on anything other
than his self-reported statements.
   If we were to accept the defendant’s argument that
his involuntary commitment pursuant to § 17a-502 con-
stituted automatic reasonable cause for failing to attend
the trial, the court then would have no discretion to
assess the evidence before it. We will not require the
court to accept an unauthenticated document that,
although presumably issued in accordance with the law,
may be based entirely on self-reported statements by
the party moving to open the default judgment. Our
decision today does not, as the defendant suggests,
dissuade people from seeking mental health treatment
for fear of having their medical records disclosed and
their medical histories revealed at an evidentiary hear-
ing to determine whether they have reasonable cause
for missing trial.6 In the present case, the defendant
was given ample opportunity to gather evidence about
the Institute of Living’s procedures, to solicit testimony
from doctors or administrators, and to authenticate his
emergency certificate. The defendant did not pursue
any of these avenues or any others, and the court was
not bound to accept the defendant’s unsworn argument
that the dictates of § 17a-502 were objectively followed
without manipulative or deceptive conduct by the
defendant.7
  Even where parties have provided evidence regarding
medical conditions in support of motions to open, we
have recognized trial courts’ exercises of discretion. In
Stephen v. Hoerle, 39 Conn. App. 253, 664 A.2d 817,
cert. denied, 235 Conn. 928, 667 A.2d 555 (1995), we
upheld the trial court’s refusal to grant the plaintiff’s
motion to open the judgment even though the plaintiff
claimed that she could not attend a deposition because
she suffered from agoraphobia. The court admitted into
evidence and considered two psychiatric reports and
an affidavit from the plaintiff. Id., 257–58. Despite the
reports and a sworn statement from the plaintiff, we
did not conclude that the court abused its discretion
when it determined that her agoraphobia was not a
reasonable cause for her absence from the deposition.
Id. In the present case, the court had less evidence
before it in support of the defendant’s claim that he
had suffered a bona fide medical emergency.
   The defendant urges us to distinguish Stephen on the
ground that a refusal to attend a deposition due to
agoraphobia is ‘‘much different from the inability to
attend a proceeding due to physical restraint . . . .’’
We do not categorically distinguish between various
mental illnesses and the limitations they may impose.
Agoraphobia perhaps may constitute reasonable cause
for missing a court appointment in some circumstances,
but the defendant here did not provide a record on
which we can practically draw reasonable comparisons
or distinctions to the facts in Stephen. The court in
the present case did not abuse its discretion by not
concluding that the documents that were submitted
with the motion to open constituted reasonable cause
on their face.
                             B
  The defendant next claims that the court abused its
discretion by not according proper weight to the emer-
gency certificate, by ignoring the Institute of Living’s
application to the Probate Court to have the defendant
involuntarily committed, and by substituting instead its
own observations.
   The court had discretion to weigh the evidence before
it. ‘‘[T]he trial court, as trier of fact, determine[s] who
and what to believe and the weight to be accorded
the evidence. The sifting and weighing of evidence is
peculiarly the function of the trier.’’ (Internal quotation
marks omitted.) Burns v. Adler, 158 Conn. App. 766,
803, 120 A.3d 555, cert. granted on other grounds, 319
Conn. 931,        A.3d     (2015). ‘‘Because it is the trial
court’s function to weigh the evidence and determine
credibility, we give great deference to its findings. . . .
In reviewing factual findings, [w]e do not examine the
record to determine whether the [court] could have
reached a conclusion other than the one reached. . . .
Instead, we make every reasonable presumption . . .
in favor of the trial court’s ruling.’’ (Internal quotation
marks omitted.) Morgillo v. Empire Paving, Inc., 158
Conn. App. 399, 409, 118 A.3d 760 (2015); see also
McCarthy v. Ward Leonard Electric Co., 104 Conn. App.
535, 542, 935 A.2d 189 (2007) (upholding trial court’s
denial of motion to open when it decided that ‘‘given
the history of this matter and [the party’s] course of
dealing in this matter, the court does not find her affida-
vit credible’’ [internal quotation marks omitted]).
   The court acted within its discretion when it weighed
the emergency certificate, which contained little of sig-
nificance apart from the documents that relied on the
defendant’s self-reported statements, against the fol-
lowing considerations: (1) the defendant e-mailed the
court that he would not attend the trial seven hours
before the issuance of the emergency certificate and
his involuntary commitment; (2) the findings in the
emergency certificate were based on self-reported
statements; (3) the defendant ‘‘consistently and aggres-
sively’’ tried to postpone the trial prior to his involuntary
commitment; (4) the trial court’s observations of the
defendant in the week preceding the trial did not indi-
cate that he was anything other than ‘‘articulate, com-
posed, and in control of himself’’; and (5) the Probate
Court did not find that the defendant had a psychiatric
disability warranting involuntary commitment. On
these grounds, the court concluded that it ‘‘simply does
not know whether or not the defendant orchestrated
his involuntary commitment on Sunday, December, 8,
in order to delay the trial of his civil action.’’ Given its
thoughtful findings on the matter, we do not conclude
that the court abused its discretion by affording the
emergency certificate limited weight.8
   The defendant also asserts that the court did not
give proper consideration to the Institute of Living’s
application to the Probate Court seeking to have the
defendant involuntarily committed. This document is
saddled with many of the same evidentiary deficiencies
as the emergency certificate: the defendant did not pro-
vide a foundation for the unauthenticated document,
the plaintiff did not have the opportunity to cross-exam-
ine the physician who completed the application, and
the application appears to be based upon the self-
reporting of the defendant. This document does suggest
that the Institute of Living was unwilling to release the
defendant on December 19, 2013, but it is not dispositive
as to whether the defendant suffered a bona fide mental
health emergency on December 8, 2013; this application
is further evidence that the defendant was actually com-
mitted—a fact not in dispute. Thus, the court did not
abuse its discretion by not considering the Institute of
Living’s application as dispositive of the critical mental
health or psychiatric disability issue.
   The defendant’s related argument that the court sub-
stituted its own observations of the defendant for the
medical opinions of trained professionals is unfounded
and not supported by the record. After it noted that the
defendant had appeared competent during voir dire,
the court specifically stated: ‘‘Of course the court itself
has no special expertise in evaluating persons that may
have mental health issues. The court recites its own
observations of the defendant in evaluating the defen-
dant’s out-of-court statements contained in the defen-
dant’s exhibits.’’ Because the court was free to weigh
the evidence before it, it was proper for the court to
rely on its own observations of the defendant for the
limited purpose described.
                            C
   The defendant next claims that the court erred by
not providing the defendant ‘‘with an opportunity to
clarify, supplement or, if necessary, certify the docu-
ments that were accepted by the trial court as evidence,
even though requiring the certification of the hospital
and Probate Court documents . . . is itself an unrea-
sonable burden of proof under [Practice Book] § 17-
43.’’ This claim fails on two bases. First, the court did
not require that the defendant certify the hospital and
Probate Court documents. On the contrary, the court
showed great leniency in allowing these documents into
evidence without certification or the establishment of
a proper foundation. Second, the defendant had ample
opportunity to provide the court with the evidence it
deemed necessary to grant the motion to open, and he
also had knowledge of the specific evidence that the
trial court wanted.
   Additional facts inform the resolution of this claim.
At the conclusion of the hearing in damages, on Decem-
ber 17, 2013, the court rendered judgment and extended
the time to file motions to January 31, 2014. On the last
day of this extension, January 31, 2014, the defendant
filed his motion to open the judgment. The court held
a preliminary hearing on the motion on March 5, 2014.
At that hearing, the court clearly articulated what it
considered to be the factual issue at stake: ‘‘The defen-
dant assert[ed] that . . . he was in a suicidal state the
day before the evidence in this trial was to be taken
and that consistent with that state, he was involuntarily
committed and had no ability to leave the Hartford
Hospital.’’ Meanwhile, the plaintiff adopted the position
that ‘‘what occurred [on] December 8 was part of a
scheme to delay the trial and was, in part, effectively
orchestrated by the defendant to delay the trial.’’ The
defendant, then, knew precisely what the burdens and
issues would be at the evidentiary hearing.
  At the preliminary hearing, the court ordered the
defendant to produce the following: ‘‘a list of witnesses
and exhibits he intends to call or introduce at the evi-
dentiary hearing . . . a signed authorization allowing
the plaintiff’s counsel to obtain a complete copy of the
transcript of the December 26 Probate Court hearing
and exhibits or documents used during that hearing,
a signed authorization of all records concerning the
defendant’s treatment at the Institute of Living from
June 1, 2013, to the present time, a full list of mental
health care providers that the defendant sought treat-
ment from between June 1, 2013, to the present time,
and a signed authorization for the release of medical
records for any such provider.’’ Perhaps anticipating
that the defendant might assert a privilege or object to
these requests, the court also warned that ‘‘the defen-
dant cannot have it both ways. The defendant cannot
assert a privilege and then introduce partial testimony
that could lead to an incomplete picture of his treatment
that would [be] unfair . . . .’’ The evidentiary hearing
did not occur until May 6, 2014—over two months from
the date of this preliminary hearing.
   We disagree with the defendant’s argument that he
did not have an opportunity adequately to prepare or
to clarify his evidence for the hearing; rather, he had
more than two months in which to do so. The defendant
had been on notice for two months that he would be
expected to provide evidence to support his assertion
that he was in a suicidal state on December 8, 2013.
He was also thoroughly informed of the plaintiff’s count-
erarguments and the court’s intention to ascertain
whether he suffered a bona fide mental health emer-
gency. Additionally, the defendant knew that his ability
to show reasonable cause would be compromised if he
refused to disclose the requested information regarding
his medical history. The court did not abuse its discre-
tion by not giving the defendant additional time to pre-
pare for the evidentiary hearing.
                            D
   Finally, the defendant claims that the court improp-
erly created a unique and unlawful burden of proof
applicable to parties with mental or psychiatric disabili-
ties who move to open judgments. He posits that it is
‘‘unlikely’’ that a trial court would require a party who
was defaulted as a result of a cardiac emergency to
subpoena his cardiologist and to disclose his medical
records to prove a bona fide emergency, and, as such,
the court in the present matter required the defendant
to prove that he suffered a bonafide emergency only
because his illness was psychiatric in nature. We are
not persuaded by this comparison. In other cases, we
have affirmed the denial of motions to open based on
physical illnesses and emergencies. See Searles v.
Schulman, 58 Conn. App. 373, 753 A.2d 420, cert. denied,
254 Conn. 930, 761 A.2d 755 (2000); Brunswick School,
Inc. v. Hutter, 53 Conn. App. 455, 730 A.2d 1206 (1999).
It appears that the defendant is not urging us to impose
an equal burden, but is in fact asking us to create a
relaxed standard for parties who have psychiatric disa-
bilities, a standard that deems treatment of or commit-
ment for mental illness as per se reasonable cause. We
need not create a new, separate standard for parties
relying on psychiatric disabilities, and, consequently,
we reject the defendant’s proposal to create a different
standard and his claim that the trial court imposed a
unique burden on him because of his mental illness.
   We previously have affirmed trial courts’ decisions
to deny motions to open when the moving party has
claimed reasonable cause for absence because of medi-
cal issues. For example, in Brunswick School, Inc. v.
Hutter, supra, 53 Conn. App. 455, we upheld the trial
court’s denial of a motion to open despite the defen-
dant’s claim that an ongoing medical condition pre-
vented him from appearing to defend the action. In that
case, on the day of the trial, the defendant filed a letter
in which he requested another continuance because
he needed time to address his hypertension. Id., 460.
‘‘Significantly, however, the defendant had been diag-
nosed with hypertension three weeks prior to . . . the
date of trial, but he did not inform the trial court of his
continuing ill health until the day of trial.’’ (Emphasis
omitted.) Id. In support of his motion, ‘‘the defendant
had provided outdated medical documentation . . .
including a hospital record of admission . . . three
months prior to the trial, and a letter from a physician
indicating that the defendant had hypertension.’’
(Emphasis omitted.) Id. We held that the trial court did
not abuse its discretion by basing its decision to deny
the motion, in part, on the defendant’s failure to produce
current evidence of his illness. Id.; accord Jaquith v.
Revson, 159 Conn. 427, 432, 270 A.2d 559 (1970) (uphold-
ing court’s refusal to grant motion to open because
defendant did not set forth facts showing that her ‘‘his-
tory of illness and cause for seclusion’’ was reasonable
cause for not complying with court order).
   The defendant’s reliance on Brunswick School, Inc.,
undermines his contention that the court imposed a
unique burden on him because he suffered from a psy-
chiatric disability rather than a physical ailment.9 We
held in Brunswick School, Inc., that the defendant’s
failure to provide a ‘‘current report’’ was a proper basis
for the court’s refusal to grant his motion to open.
Brunswick School, Inc. v. Hutter, supra, 53 Conn. App.
460. In the present case, the defendant did not offer
into evidence any report from any physician—outdated
or otherwise—and effectively blocked the plaintiff and
the court from obtaining any information pertaining to
the commitment at all. If a medical report, albeit an
outdated one, may provide insufficient reasonable
cause, then the court in the present matter ought not
be held to have abused its discretion by failing to be
persuaded by an unauthenticated emergency certificate
and application for involuntary commitment to the Pro-
bate Court.
   In Searles v. Schulman, supra, 58 Conn. App. 373,
we held that a trial court did not abuse its discretion
when it denied a motion to open after the movant
claimed that a medical issue constituted reasonable
cause for not attending a scheduled trial management
conference. There, the plaintiff, who had delayed the
trial in the past by filing voluminous pretrial motions,
argued in her motion to open that she had missed the
conference because she had had out-of-state medical
appointments. Id., 377. She did not present any evidence
in support of her contention that she actually had
appointments, nor did she offer any reasoning as to
why these appointments could not be rescheduled. Id.
The court’s decision to deny the motion to open was
not an abuse of discretion, because the plaintiff did not
substantiate her claims with evidence. Id.
  Likewise, in the present matter, the defendant, who
had attempted to postpone the trial ‘‘consistently and
aggressively,’’ moved to open the judgment but did not
provide persuasive evidence as to his mental state on
December 8, 2013. The court did not abuse its discretion
by refusing unquestioningly to accept unsubstantiated
claims of a medical emergency. The refusal was neither
based on insensitivity to the defendant’s mental health
nor grounded in bias against mental illness; as Searles
demonstrates, trial courts previously have had the dis-
cretion to find that nonpsychiatric, medical issues do
not comprise reasonable cause for the purposes of § 52-
212 if the issues receive insufficient evidentiary support.
   The burden imposed upon the defendant in the pre-
sent case is not dissimilar to or at odds with previous
burdens imposed by trial courts when parties have been
unable to attend trial due to medical emergencies, and
thus the defendant’s claim that the trial court’s decision
was biased and rooted in stigma against mental illness
is plainly without merit. If we were to adopt the defen-
dant’s reasoning, we would compel trial courts to relin-
quish their discretion and find that commitment or any
paperwork pertaining to a psychiatric disability consti-
tutes per se reasonable cause under § 52-212. After con-
sidering the defendant’s four claims in AC 37079 and
making ‘‘every reasonable presumption in favor of [the
court’s] action’’; Walton v. New Hartford, supra, 223
Conn. 169; we conclude that the trial court did not
abuse its discretion in denying the defendant’s motion
to open the default judgment, and we affirm that judg-
ment of the court.
                             II
                        AC 37080
  In his second appeal, AC 37080, the defendant claims
that the trial court: (1) violated provisions of the federal
and state constitutions by entering a default judgment
and proceeding with a hearing in damages when the
court knew that the self-represented defendant was
involuntarily committed pursuant to § 17a-502, (2) vio-
lated the equal protection and due process clauses of
the federal and state constitutions as well as the sixth
amendment to the federal constitution by denying the
defendant reasonable access to his funds and pre-
venting his expert from conducting an independent
medical examination of the plaintiff, and (3) either vio-
lated the equal protection and due process clauses of
the federal and state constitutions and the sixth amend-
ment to the federal constitution or abused its discretion
when it denied the defendant’s request to continue the
trial until after his criminal trial had concluded. We do
not agree.10
                            A
   The defendant first claims that the court violated
various constitutional rights by entering a default and
proceeding with a hearing in damages despite knowing
that the self-represented defendant was involuntarily
committed. This argument is based on the faulty prem-
ise that when the court entered the default, it actually
knew that the defendant was involuntarily committed
and that the commitment was based on a bona fide
medical reason. The record does not contain any evi-
dence that the trial court had knowledge that the defen-
dant was involuntarily committed, that he was
restrained at the Institute of Living against his will, or
that he was unable to communicate with the court dur-
ing the trial. At the time the default was entered on
December 10, 2013, the only information that the court
had as to the defendant’s location was his e-mail corre-
spondence from December 8, 2013, in which he stated
that he was being treated at Hartford Hospital and that
‘‘[u]nder the circumstances, travel to Stamford is
impossible.’’
   Relatedly, the defendant asserts that the court vio-
lated his constitutional rights when it did not declare
a mistrial upon learning of his involuntary commitment.
Although the court did receive correspondence from
the Institute of Living after the default was entered and
was discouraged from further communication with the
defendant, the court was never specifically informed
that the defendant had been involuntarily committed
until after the trial. Thus, because of the faulty underly-
ing factual premise, we reject the defendant’s first con-
stitutional claim without further analysis.
                            B
   The defendant’s second constitutional claim is that
the court violated his equal protection, due process, and
sixth amendment rights to prepare his defense when he
was not permitted to access his funds to hire counsel,
and when the court prevented his expert from conduct-
ing an independent medical examination of the plaintiff.
At various points in his civil, criminal, and family cases,
the defendant was represented by counsel. He filed
several motions for order of payments to cover attor-
ney’s and expert fees, and each motion was subse-
quently denied. Such denials, the defendant argues, left
him ‘‘no choice but to proceed pro se,’’ in contravention
of his constitutional rights.
   The record does not support the defendant’s claims.
On September 26, 2012, the defendant’s lawyer in the
present case moved to withdraw as counsel. The court
denied the motion on November 2, 2012, listing several
concerns: the motion was made ‘‘on the eve of trial,’’
the court doubted the defendant’s ability to address
discovery and court orders to be prepared for the trial,
the lawyer’s claim of financial hardship did not warrant
the lawyer’s withdrawal, and the defendant was subject
to court monitoring and was restricted in the amount
of contact that he could have with the plaintiff as a
result of court orders in his criminal case, effectively
preventing him from deposing the plaintiff. Despite the
court’s refusal to let counsel withdraw, the defendant
filed an appearance in lieu of counsel on April 10, 2013.
The plaintiff objected to the appearance, but the court
overruled the objection after ensuring that the defen-
dant understood the ramifications of filing an appear-
ance in lieu of counsel. Indeed, the defendant referred
to his choice to represent himself as ‘‘my right.’’ The
court did not deny the defendant access to counsel or
deprive him of representation; in fact, the court
attempted to dissuade the defendant from forgoing ‘‘the
guidance and advice of a seasoned trial attorney.’’
   The record also does not support the defendant’s
argument that his expert was wrongfully prevented
from conducting an independent medical examination
of the plaintiff.11 We do not address this issue, however,
because we affirmed in part I of this opinion the judg-
ment denying the motion to open the default judgment,
and a holding beneficial to the defendant on this issue
would offer no practical relief.
                             C
   Finally, the defendant claims that the court violated
his equal protection, due process, and sixth amendment
rights when it denied his request to continue the civil
trial. The defendant sought a continuance of his civil
trial until after his criminal trial, because he worried
that he would be forced to ‘‘choose between defending
himself at the civil trial, in which case he risked incrimi-
nating himself at the criminal trial, or invoking his fifth
amendment rights at the civil trial, in which case he
risked the jury drawing a negative inference.’’
   Typically, we analyze the denial of a continuance in
terms of whether the trial court has abused its discre-
tion. Tyler v. Shenkman-Tyler, supra, 115 Conn. App.
525. If the denial of a continuance has interfered with
a constitutional right, however, we apply a due process
analysis. Id. It is well established that it is not an auto-
matic constitutional violation to deny a request for a
continuance of a civil trial pending the outcome of a
criminal trial. See id., 527. The defendant claims that
the denial of the continuance forced him ‘‘to balance
the unenviable choice between presenting a defense
and self-incrimination.’’ As in Tyler,12 we hold that the
court did not abuse its discretion. Even if there was
a constitutional violation, however, any violation was
harmless because the defendant did not attend his trial;
hence, the failure of the court to grant a continuance
did not force the defendant to choose between his con-
stitutional rights and presenting a defense in the present
civil action. We therefore reject the defendant’s claim
that the court abused its discretion by not granting his
request for a continuance. Accordingly, we affirm the
default judgment rendered in favor of the plaintiff.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 52-212 authorizes the trial court to open a default
judgment upon ‘‘written motion of any party or person prejudiced thereby,
showing reasonable cause, or that a good cause of action or defense in
whole or in part existed at the time of the rendition of the judgment . . .
and that the . . . defendant was prevented by mistake, accident or other
reasonable cause from . . . making the defense.’’
   2
     Practice Book § 17-43 (a) provides in relevant part: ‘‘Any judgment ren-
dered . . . upon a default . . . may be set aside . . . upon the written
motion of any party or person prejudiced thereby, showing reasonable cause,
or that a . . . defense in whole or in part existed at the time of the rendition
of such judgment . . . and that [the movant] was prevented by mistake,
accident, or other reasonable cause from . . . appearing to make the same.’’
   3
     In her complaint, the plaintiff alleged that she sustained personal injuries
and losses including: ‘‘a fracture of the maxillary sinus; a fracture of the
jaw; severe facial abrasions, contusions and lacerations, paresthesia and
neurasthenia; lacerations of the scalp from her forehead to the back of her
skull; poor control suggestive for a vestibular pattern, nystagmus with vision
denied in several positions, vestibular abnormality, vestibular weakness,
and defect of the vestibular ocular reflex, some or all of which suggest an
uncompensated vestibular deficit; contusions to her neck, back, arms and
body; scarring . . . emotional trauma, distress and anxiety, including her
fear of imminent death by being killed.’’
   4
     At various points throughout this case, the defendant has been self-
represented. The defendant, although a lawyer, claims not to have had
previous litigation experience.
   5
     In her appellate brief, the plaintiff argues that the court erred when it
found that a good defense existed at the time of the judgment, which satisfied
the first requirement. We need not consider this argument. Because the
defendant must meet both requirements of the two part test, and we affirm
the court’s conclusion that he did not meet the reasonable cause prong of
the test, resolution of whether the good defense prong was satisfied would
have no practical effect.
   6
     The defendant perhaps could have applied for a protective order to shield
from the public sensitive medical information that he did not want released.
   7
     The defendant argues that it is implausible to imagine that he could in
effect fool a team of doctors into committing him, because he had no
background in psychiatry. He also contends that the evidence ‘‘demonstrates
that [he] did not actually want to be committed.’’ (Emphasis in original.)
If the defendant had testified under oath, such factual protestations could
have been considered by the court, but, as the record stands, the court was
not obligated to give them any weight, nor was it bound to accept them as
support for the argument that the mere fact of one’s involuntary commitment
constitutes automatic reasonable cause.
   8
     Both the defendant and the plaintiff referred to Milliun v. New Milford
Hospital, 310 Conn. 711, 733–34, 80 A.3d 887 (2013), to support their respec-
tive positions. Milliun addressed the circumstances in which the statements
in medical records may be admitted as expert evidence of causation in a
medical malpractice action, which differs from the issue in the present case.
Milliun is not controlling in this matter because here the court was dealing
with the weight to accord documents, not their admissibility.
   9
     The defendant suggests that distinctions between the present appeals
and Brunswick support his position in two respects. First, the defendant
in Brunswick did not inform the court until the day of trial that he was ill,
whereas here the defendant alerted the court one week prior to the evidence
portion of the trial that he would like time to receive psychiatric care, but
there was no indication that there would be interference with the trial
schedule. Second, the defendant in Brunswick provided outdated documen-
tation of his condition, but the defendant here provided a more current,
although entirely conclusory, document about his involuntary commitment.
We are not persuaded that these distinctions make a difference in the
outcome of the present case.
   10
      When a party’s constitutional rights are at stake, we employ a plenary
standard of review. ‘‘When an act is shown by reliable facts to affect a
specific constitutional right . . . the analysis should turn on whether a due
process violation exists rather than whether there has been an abuse of
discretion.’’ (Internal quotation marks omitted.) Tyler v. Shenkman-Tyler,
115 Conn. App. 521, 525, 973 A.2d 163, cert. denied, 293 Conn. 920, 979 A.2d
493 (2009) (quoting In re Shaquanna M., 61 Conn. App. 592, 604, 767 A.2d
155 (2001)). Whether a party has been deprived of ‘‘due process rights is a
question of law, to which [this Court must] grant plenary review.’’ Matthew
W. v. Dept. of Children and Families, 143 Conn. App. 813, 821, 71 A.3d
603 (2013).
   11
      The defendant alleges that the court was ‘‘losing patience’’ with him
and thus ‘‘imposed a number of conditions on the examination,’’ including
that the examination take no more than one day. The examination never
took place, however, because the defendant’s expert said that the examina-
tion could not be completed in the time allotted. The court did not prevent
the expert witness from conducting his examination, but, rather, it imposed
reasonable limitations on the scope of the examination.
   12
      ‘‘The matter of continuance is traditionally within the discretion of the
trial judge . . . . In [federal case law, Superior Court decisions, and cases
from other jurisdictions], the courts held that when there are parallel civil
and criminal proceedings, the courts have discretion to stay discovery in a
civil proceeding or to stay the action in its entirety if required by the interests
of justice.’’ (Citation omitted; internal quotation marks omitted.) Tyler v.
Shenkman-Tyler, supra, 115 Conn. App. 528 (holding that court did not abuse
its discretion by refusing to continue divorce proceeding until conclusion of
defendant’s criminal proceeding—even if defendant had to assert privilege
against self-incrimination during divorce proceeding, thereby potentially
affecting division of marital property).